Citation Nr: 1038930	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a 
gastric ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1963 to December 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This claim was previously before the Board in February 2009 and 
was remanded for further development.  The RO has complied with 
the remand directives.


FINDING OF FACT

The Veteran's gastric ulcer does not manifest with moderately 
severe symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a gastric 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2004, March 2006, and 
February 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  Social 
Security Administration (SSA) records were requested in June 2006 
and SSA responded in July 2006 that no folder could be found for 
the Veteran.  Additionally, the Veteran was afforded VA 
examinations in May 2004, May 2006, and January 2010.  Neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran alleges that his gastric ulcer has worsened and that 
this decline warrants a higher disability evaluation.  The 
evidence does not show moderately severe ulcers with anemia or 
weight loss, nor does the evidence show recurrent incapacitating 
episodes.  Accordingly, the Veteran's claim for an increased 
rating is denied.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Generally, 
"pyramiding," the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14 (2009).  A single evaluation 
will be assigned under the diagnostic code, which reflects the 
predominant disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability warrants 
such elevation.

The Board must consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  

The severity of a digestive system disability is ascertained, for 
VA rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  
Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  38 C.F.R. § 4.114 (2009).  A single evaluation will be 
assigned under the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.    

Gastric ulcers are rated under the criteria for duodenal ulcers 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.  According to 
Diagnostic Code 7305, a 20 percent evaluation is assigned for 
moderate duodenal ulcers with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration; 
or with continuous moderate manifestations.  A 40 percent 
evaluation is assigned for moderately severe duodenal ulcers 
which are less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  A 60 percent evaluation, the highest 
available schedular rating, is assigned for severe duodenal 
ulcers with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis, or melena, 
with manifestations of anemia and weight loss productive of 
severe impairment of health.

The term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  38 C.F.R. § 4.112 
(2009).

The Board has also considered the criteria found at 38 C.F.R. § 
4.114, DC 7346, for rating the Veteran's GERD with hiatal hernia.  
Hiatal hernia with symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of health is 
assigned a 60 percent rating.  38 C.F.R. § 4.114, DC 7346.  
Hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health is assigned a 30 percent rating.  Id.

The Veteran was initially granted service connection for his 
gastric ulcer in a February 1967 rating decision and assigned a 
temporary 100 percent rating and a subsequent 10 percent rating.  
The Veteran underwent a partial gastrectomy in 1970 and a July 
1970 rating decision increased his rating to 20 percent.  

In August 2003, the Veteran underwent an additional surgery, 
after which the Veteran contends that he lost 25 pounds and 
became anemic.  He also stated that he took medication three 
times daily for his stomach condition.  A September 2003 record 
shows the Veteran's weight was 184.1 pounds.  A January 2004 
record notes a 25 pound weight loss over a one year period.  In 
February 2004, the Veteran filed a claim for an increased rating, 
contending that his ulcer has worsened and his current 
symptomology warrants a higher rating.

Medical records from February 2004 show the Veteran's weight at 
175.8 pounds.  He advised the doctor that he had a 20 pound 
weight loss after his 2003 surgery and that he has some diarrhea 
and cramping, but this has been occurring for many years and did 
not worsen after the surgery.  

The Veteran underwent a VA examination in May 2004.  During that 
examination, he told the examiner that his anemia improved after 
treatment with iron supplements and at that point he was no 
longer taking any medications for his stomach.  He also denied 
any vomiting, hematemesis, and melena.  He complained of bloating 
after eating, poor appetite, and occasional diarrhea.  The 
Veteran's weight was 171 pounds.  An upper GI series revealed 
status post gastroplasty with sliding hiatal hernia and mild 
gastroesophageal reflux.  

A May 2004 medical record shows that the Veteran complained of 
loss of appetite and approximately 20 pound weight loss since his 
August 2003 surgery.  He also complained of diarrhea 15 to 20 
minutes after each meal.  The Veteran had iron deficiency anemia 
with and has been on iron replacement with good improvement.  A 
September 2004 treatment record notes that the Veteran's weight 
is stable.    

The Veteran underwent a VA examination in May 2006.  During this 
examination, the Veteran complained of gastrointestinal problems 
during the previous year.  He stated that he had three gasophago-
gastroduodenoscopies (EGDs) performed due to reflux and abdominal 
pain.  The Veteran denied vomiting, hematemesis or melena, but 
reports coughing up blood every morning.  The Veteran was 
diagnosed with gastroesophageal reflux disease with hiatal 
hernia.

The Veteran underwent a colonoscopy in July 2008.  He was noted 
to have diverticulosis in the colon and small single polyp in the 
descending colon.  In a November 2008 medical record, the Veteran 
was treated for watery diarrhea, anorexia, anemia, GERD, and 
candidus of the esophagus.  

The Veteran underwent another VA examination in January 2010.  
The Veteran denied nausea, vomiting, hematemesis, constipation, 
and weight loss.  The Veteran reported diarrhea four to five 
times a day.  The Veteran denied being prescribed bed rest, but 
stated that he missed 14 days of work due to his diarrhea.  He 
also stated that his weight had been stable.  A physical 
examination revealed no signs of anemia, weight loss, melanotic 
stools, vomiting, or nausea.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 20 percent for a gastric ulcer under Diagnostic Code 7304.  
Diagnostic Code 7304 makes clear that an evaluation in excess of 
20 percent requires evidence of impairment of health manifested 
by anemia and weight loss or incapacitating episodes.  There is 
no evidence of these conditions.  While the Veteran alleges a 20 
to 25 pound weight loss after his August 2003 surgery, the 
evidence does not support this.  Records reflect that the Veteran 
weighed 184 pounds in September 2003 and 171 pounds in May 2004.  
This was the largest weight loss and does not amount to the 10 to 
20 percent of his body weight contemplated by the ratings in 
38 C.F.R. § 4.112.  Furthermore, the most recent VA examination 
shows that the Veteran no longer shows evidence of anemia.  

The Board has also considered the Veteran's lay statements that 
his gastric ulcer warrants a higher rating.  An analysis of lay 
evidence requires consideration of both the credibility and the 
competency of the lay witness.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also 38 C.F.R. § 3.159(a)(2).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  In ascertaining the competency and 
probative value of lay evidence, recent decisions of the United 
States Court of Appeals for Veterans Claims (Court) have 
underscored the importance of determining whether a layperson is 
competent to identify the medical condition in question.  
As a general matter, a layperson is not capable of opining on 
matters requiring medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  In certain instances, however, lay 
evidence has been found to be competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."   See Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007) (concerning varicose veins); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a Veteran has been found to 
not be competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (concerning rheumatic fever).  Moreover, the Board must 
consider the weight of the lay statement, particularly if such 
statement is a mere conclusory generalized lay statement.  See 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In assessing the 
competency and weight of lay statements, evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Here, while the Veteran is competent to testify as to his 
symptoms and the Board finds that his testimony is credible, the 
symptomatology described and evidenced in the medical records are 
insufficient for a higher rating under the Schedule.   

Accordingly, the Veteran is not entitled to an evaluation in 
excess of 20 percent for gastric ulcer under Diagnostic Code 
7304.

The Veteran also has a diagnosis of GERD with a hiatal hernia.  
The Board has considered an alternate rating pursuant to 
Diagnostic Code 7346; however the record does not show that the 
Veteran has persistently recurring epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  Thus, the Board finds that Diagnostic Code 7304 for a 
gastric ulcer, which has been used by the RO, is the most 
appropriate for evaluating the Veteran's digestive condition.




(CONTINUED ON THE NEXT PAGE)


ORDER

An increased rating in excess of 20 percent for a gastric ulcer 
is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


